                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

DARNEL LOUDEN,                                                             PLAINTIFF
ADC #156042

v.                        CASE NO. 5:17-CV-00252 BSM

WENDY KELLEY, et al.                                                    DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 27th day of September 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
